Name: Commission Regulation (EEC) No 2564/77 of 22 November 1977 amending Regulation (EEC) No 1351/72 on the recognition of producer groups for hops
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  information technology and data processing;  farming systems
 Date Published: nan

 Avis juridique important|31977R2564Commission Regulation (EEC) No 2564/77 of 22 November 1977 amending Regulation (EEC) No 1351/72 on the recognition of producer groups for hops Official Journal L 299 , 23/11/1977 P. 0009 - 0009 Finnish special edition: Chapter 3 Volume 9 P. 0128 Greek special edition: Chapter 03 Volume 19 P. 0184 Swedish special edition: Chapter 3 Volume 9 P. 0128 Spanish special edition: Chapter 03 Volume 13 P. 0121 Portuguese special edition Chapter 03 Volume 13 P. 0121 COMMISSION REGULATION (EEC) No 2564/77 of 22 November 1977 amending Regulation (EEC) No 1351/72 on the recognition of producer groups for hops THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by Regulation (EEC) No 1170/77 (2), and in particular Article 7 (5) thereof, Whereas Regulation (EEC) No 1170/77 amended the provisions relating to recognized producer groups, particularly in regard to their composition and functions, Whereas these functions have been extended ; whereas provision should therefore be made that, for a group to be recognized, its rules should include all information necessary for members to be fully aware of their obligations within the group; Whereas Commission Regulation (EEC) No 1351/72 of 28 June 1972 on the recognition of producer groups for hops (3) should therefore be amended accordingly, in particular as regards the policy of such groups for marketing their production and the administration of the production aid; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 1351/72 is hereby amended to read as follows: "Article 1 1. The common rules referred to in Article 7 (3) (a) and (b) of Regulation (EEC) No 1696/71 shall be laid down in writing. These rules shall comprise at least: (a) as regards production: (aa) The use of one or more specified varieties when renewing plantations or creating new ones, (bb) compliance with certain methods of cultivation and plant protection, (cc) harvesting, drying and, where appropriate, preparation for marketing; (b) as regards marketing, particularly where concentration and conditions of supply are concerned: (aa) general provisions governing sales by the group, (bb) provisions relating to the quantities which the producers are authorized to sell themselves and the rules governing these sales, (cc) the conditions under which the production aid granted to the group under the first subparagraph of Article 12 (3) of Regulation (EEC) No 1696/71 may be used for market stabilization measures. 2. "The first marketing stage" means the sale of hops by the producer himself or, in the case of a producers' group, the sale of hops by its members to the wholesale trade or to the user industries." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 175, 4.8.1971, p. 1. (2)OJ No L 137, 3.6.1977, p. 7. (3)OJ No L 148, 30.6.1972, p. 13.